ON SUGGESTION OF ERROR.
Suggestion is made that in the former opinion reference was not made to Chapter 69 of the Laws of 1938, Extraordinary Session. While this section amended Code 1930, Section 3249, its application does not alter the result here, since it is conceded by the appellee that regardless of whether each separate assessment is considered as a separate tract for the purpose of sale for taxes, such tracts must be sold as required by Section 3249 as so amended.
It is our intention, however, that the 1938 amendment be considered and applied in the further disposition of the cause and to this end take this occasion to make more definite reference thereto.
Overruled. *Page 767